Citation Nr: 0701944	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to December 
1984 and from September 1990 to October 1992.  After her 
discharge from active duty, she was in the Navy Reserve until 
her discharge in 1997.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran's appeal was previously before the Board in April 
2005, at which time the Board granted reopening of her claim 
for service connection for psychiatric disability and 
remanded the reopened claim for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence without a waiver.  The evidence received is 
duplicative of evidence previously considered by the 
originating agency.  Therefore, a remand for consideration of 
this evidence by the originating agency is not required.


FINDING OF FACT

Psychiatric disability was not present within one year of the 
veteran's discharge from service in 1992 and is not 
etiologically related to active service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of a psychosis 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for psychiatric 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the was provided with the notice 
required by the VCAA, to include notice that she submit any 
pertinent evidence in her possession, by letter mailed in 
April 2005, subsequent to the initial adjudication of her 
claim.  In addition, she was provided notice concerning the 
disability-rating and effective-date elements of the claim by 
letter mailed in March 2006.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the appellant has been provided an appropriate VA 
examination.  Neither the veteran nor her representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in May 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.



Analysis

The medical evidence of record indicates that the veteran 
does have a currently diagnosed psychiatric disability.  The 
evidence shows that in March 1995, the veteran was diagnosed 
with depressive disorder after complaining of bad nerves, 
irritability, headaches and occasional memory loss.  A report 
of medical history from the Naval and Marine Corps Reserve 
Readiness Center prepared in October 1996 indicates that the 
veteran was suffering from bipolar mood disorder and taking 
Lithonate for her condition.  Documents from the Naval 
Personnel Center reveal that the veteran was discharged, 
effective May1997, by reason of physical disqualification due 
to bipolar mood disorder requiring treatment with Lithium, 
and due to another disorder.  In May 1997, the veteran 
received notice from the Social Security Administration that 
she was found to be disabled as of January 1996 due to her 
bipolar disorder and other disabilities.  Evidence in the 
record also shows that in May 2002, the veteran was being 
treated for her psychiatric problems by Dr. Paul A. Sayegh of 
Tidewater Psychotherapy Services and in February 2003, Dr. 
Sayegh submitted a statement contending that the veteran was 
disabled due to a diagnosis of bipolar/schizoaffective 
disorder.  In March 2004, the veteran was diagnosed with a 
thought disorder as well as a depressive disorder (Axis I); 
and in April 2005, she began psychotherapy.  Most recently, 
during a VA examination in March 2006, the veteran was 
diagnosed with bipolar disorder with psychotic features.

The evidence of record does not show that the veteran's 
currently diagnosed psychiatric disability was present within 
one year of her discharge from service in October 1992 or 
that it is etiologically related to such service.  The 
veteran's service medical records are silent for any 
indication of problems, concerns or treatment for any mental-
health related issues.  The report of the veteran's discharge 
examination in 1992 reveals that her psychiatric status was 
found to be normal.  At the time of her treatment in 1995 for 
depressive disorder, the veteran claimed that she had 
previously received treatment for her bad nerves in 1991 from 
a Dr. Daubman in North Carolina, who allegedly prescribed 
BuSpar for her symptoms.  However, when questioned about this 
allegation during her March 2006 VA examination, the veteran 
denied receiving treatment for mental health related problems 
prior to her discharge from active duty and reported that she 
began psychiatric treatment for depression around 1993, 
following the death of her father.  The Board also notes that 
there is no documentary evidence in the record showing such 
treatment for depression in 1991.  In addition, in April 
2003, the veteran's husband and mother submitted statements 
in which they indicate that the veteran suffers from bipolar 
disorder and in his statement; her husband declares that the 
veteran was diagnosed with the disorder in 1995.  The veteran 
also submitted a statement in April 2003 wherein she declares 
that she was diagnosed with bipolar disorder in March 1995 
and in her application for disability insurance benefits from 
Social Security, the veteran also claims to have become 
disabled due to bipolar disorder in March 1995.  In fact, in 
her 1996 claim for service connection for bipolar disorder, 
she stated that the disorder had its onset in 1994, more than 
one year after her discharge from service.

In support of her contention that her psychiatric disability 
began during her period of active duty, the veteran has 
submitted a May 2002 letter from Dr. Paul A. Sayegh.  In his 
letter, Dr. Sayegh opines that the veteran's disability is 
related to her period of active duty in service.  Dr. Sayegh 
bases this opinion solely on reports from the veteran that 
she did not have psychiatric problems prior to 1991, at which 
time she was treated for depression with medications and 
subsequently diagnosed with bipolar disorder and depression.  
The Board has accorded this opinion little probative value 
since it is based on an inaccurate factual premise.  As 
discussed above, the preponderance of the evidence 
demonstrates that the veteran did not receive psychiatric 
treatment in 1991 and was not diagnosed with a psychiatric 
disorder until 1995.  

Otherwise, the medical evidence addressing the etiology of 
the veteran's current psychiatric disability is limited to 
the report of the March 2006 VA examination performed in 
response to the Board's remand directive.  The report 
reflects that in addition to examining the veteran, the 
examiner thoroughly reviewed the veteran's pertinent medical 
history.  The examiner stated that the medical records and 
the veteran's own self-report indicated that the veteran was 
free of psychopathology at the time of her discharge from 
active duty and that she was relatively happy with her 
military experience.  He opined that there was less than a 50 
percent probability that her military experience contributed 
to the onset or maintenance of her emotional disorder.  The 
Board has found the VA examiner's opinion to be the most 
probative evidence concerning the etiology of the veteran's 
psychiatric disability since it is based on an accurate 
medical history and an examination of the veteran, and is 
properly supported.

The other evidence of a nexus between the veteran's current 
psychiatric disability and her military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the claimed nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for psychiatric disability, and thus, 
the claim must be denied.  


ORDER

Service connection for psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


